Citation Nr: 9924156	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral fixed 
flexion of the fourth and fifth fingers.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to May 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the RO which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral fixed flexion of the fourth and fifth fingers.  

In April 1999, the veteran testified at a videoconference 
hearing before the undersigned Acting Member of the Board.  



REMAND

In an August 1997 decision, the Board determined that the 
veteran's claim of service connection for bilateral fixed 
flexion of the fourth and fifth fingers was not well 
grounded. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).

At his April 1999 hearing, the veteran testified that he has 
received treatment for the disability at issue at the VA 
Medical Centers in Clarksburg, West Virginia, and Pittsburgh, 
Pennsylvania.  He further stated that doctors at the 
Clarksburg VA facility attributed his claimed disability to 
his injuries in service.  The claims folder contains no 
evidence of such treatment.  Such evidence, if it exists, may 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  When VA is on notice 
of evidence which may prove to be new and material but has 
not been submitted with the veteran's application to reopen, 
VA has a duty to obtain that evidence.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996).

In the event that the veteran's claim is reopened, the RO 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Elkins v. West, 12 Vet. App. 209, 
218-219 (1999) (en banc).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctors who 
may provide competent evidence of a nexus 
between his period of service and his 
bilateral fixed flexion of the fourth and 
fifth fingers.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO also should take appropriate 
steps in order to obtain copies of any 
medical treatment of the veteran at the 
VA Medical Center in Clarksburg, West 
Virginia, and Pittsburgh, Pennsylvania.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, including any indicated 
medical examinations, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claims of entitlement to 
service connection for bilateral fixed 
flexion of the fourth and fifth fingers.  
If it is determined that new and material 
evidence has been submitted, the RO 
should proceed accordingly-beginning 
with a determination of whether the claim 
is well grounded.  See Elkins discussed 
hereinabove.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


